In The
                                 Court of Appeals
                        Seventh District of Texas at Amarillo

                                         No. 07-22-00121-CV


                                   AKUA SMITH, APPELLANT

                                                   V.

                        ARIOSO APARTMENTS (TX), LLC, APPELLEE

                         On Appeal from the County Court at Law No. 1
                                      Tarrant County, Texas
                Trial Court No. 2022-000496-1, Honorable Don Pierson, Presiding

                                           August 9, 2022
                                MEMORANDUM OPINION
                        Before QUINN, C.J., and PARKER and DOSS, JJ.


        Appellant Akua Smith, proceeding pro se, appeals from the trial court’s judgment.1

Smith’s brief was originally due July 5, 2022, but was not filed. By letter of July 12, 2022,

we notified Smith that the appeal was subject to dismissal for want of prosecution without




        1Originally appealed to the Second Court of Appeals, this appeal was transferred to this Court by
the Texas Supreme Court pursuant to its docket equalizations efforts. See TEX. GOV’T CODE ANN. § 73.001.
further notice if a brief was not received by July 22. To date, Smith has not filed a brief

nor had any further communication with this Court.


       Accordingly, we dismiss the appeal for want of prosecution. See TEX. R. APP. P.

38.8(a)(1), 42.3(b).


                                                        Per Curiam




                                            2